DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
   Applicant’s arguments, see pg. 8, filed 3/22/2021, with respect to the Objection of claims 1 and 15 have been fully considered and are persuasive.  The Objection of claims 1 and 15 has been withdrawn. 
Applicant's arguments filed 3/22/2021 with respect to the 35 U.S.C. §103 rejection of claims 1-5, 8, and 13-20 have been fully considered but they are not persuasive.
Lai teaches using a control server to send commands to another computer/server to power on an off in ¶0018, and that the computer/server sends the results indicating if the computer/server successfully powered on/off to the control server in ¶0019.  Sham teaches using a central maintenance computer to test EFB in ¶0061.  Furthermore Shan teaches that aircraft equipment should undergo power up checks in ¶0017.  Therefore using the testing technique of Lai in Sham would result in the CMU sending a signal to cycle the power of the EFB and receive back an indication if the device was powered on correctly.  If the EFB was not powered on correctly that would mean “at least one application of the EFB fails to restart”.
Claim Objections
Claim 20 is objected to because of the following informalities:  In line 2 the claim states “the EBF”, however the claim should say “the EFB”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0312420 (Sham et al.) in view of www.poweronselftest.com accessed on 3/29/2016 (attached as POST1-3, hereinafter referred to as POST) and US 2012/034011 (Lai).
With respect to claim 1
Sham teaches: A method for testing the functionality of an electronic flight bag (EFB) (see at least Fig 1-3; #106 and #202; and ¶0017-18 and ¶0061), comprising: 
establishing a communication link between the EFB (see at least Fig 1 and 2; #106 and #202; and ¶0028; Discussing that the “onboard maintenance test client system” #106 could include an “electronic flight bag” #202.) and a central maintenance computer (CMC) (see at least Fig 1, 3, and 4; #108, #114, and #404; and ¶0024 and ¶0037; Discussing that the client system #106 establishes communication with the “ground-based maintenance test server system” #108 and the “maintenance personnel terminal” #114);
testing the EFB while powering up (see at least ¶0017 and ¶0061; Discussing performing power up checks.), to determine whether at least one application of the EFB fails to restart during power up (see at least ¶0017 and ¶0061; Discussing performing power up checks on aircraft equipment.);
determining that the at least one application of the EFB fails to restart during the subsequent EFB restart (see at least ¶0017 and ¶0061; Discussing performing power up checks on aircraft equipment.);
in accordance with determining that the at least one application of the EFB fails to restart during the subsequent EFB restart, generating a failure message that is transmitted to the CMC (see at least Fig 3 and 5; #506-510; and ¶0017 and ¶0047-48; Discussing transmitting test results to the remote maintenance system.); 
upon receiving a second command from the CMC initiating a communication bus test of the EFB (see at least Fig 5 and ¶0061; Discussing sending test messages to the EFB and analyzing the response.); and
in accordance with a determination that the communication links are inadequate (see at least Fig 5 and  ¶0061), generating a failure message that is transmitted to the CMC (see at least Fig 3 and Discussing sending test results to the remote maintenance system.)
Although Sham teaches testing the functionality of the EFB in ¶0061 Sham does not specifically teach:
upon receiving a first command from the CMC, cycling the power of the EFB; and 
where the communication bus test determines if adequate communication link exist between the EFB and data sources of the EFB.
However in ¶0017 Sham teaches performing power up checks of aircraft devices.  Since determining if critical applications of a computer are recovered during a restart after a power loss and determining if adequate communication links exist between computer and data sources for critical applications are part of a standard power on self-test (POST) it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the system of Sham having the power loss presence test determine if critical applications of the EFB are recovered during an EFB restart after a power loss and having the communication bus test determines if adequate communication links exist between the EFB and data sources for critical applications of the EFB, because doing so would ensure the computer is working properly.
Additionally POST teaches:
determining whether at least one application of the computer is recoverable during a subsequent computer restart (see at least §1 Discussing that the POST test Memory, power supply, etc. which are critical applications of a computer.) and 
where the communication bus test determines if adequate communication link exist between the computer and data sources of the computer. (see at least §1 and pg. 2; Discussing that the POST test the BIOS which is the Basic Input Output System.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Shane by determining if critical applications of a computer are recovered during a restart after a power loss and determining if adequate communication links exist between the computer and data sources for critical applications as taught by POST because doing so would ensure the system is working correctly.  Thus allowing the system to more easily determine if there is a problem with the EFB, and therefore making the system safer. 
The combination of Sham and POST does not specifically teach:
upon receiving a first command from the CMC, cycling the power of the EFB.
However Lai teaches:
upon receiving a first command from the CMC, cycling the power of the computer (see at least Fig 3; #307-311; and ¶0018-021; Discussing a control server sending commands to turn other servers on and off, and report any errors to the control server.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Sham and Post by having the system initiate a power loss presence test that cycles the power of the computer, upon receiving a first command from the CMC, as taught by Lai, because doing so would allow one computer to perform poser test of multiple computers (see at least Lai ¶0004).  Thus making the system easier to use.
With respect to claim 2
Sham teaches:
transmitting a failure message to the CMC after determining that the EFB fails a test (see at least Fig 5; #510; and ¶0048).
Sham does not go into detail of the test being performed and therefore does not specifically teach:
initiating a memory test of the EFB with the CMC, where the memory test determines if a memory unit of the EFB is functioning; and
generating a failure message after determining that the EFB fails the memory test.
However POST teaches:
initiating a memory test of the computer, where the memory test determines if a memory unit of the computer is functioning (see at least §1 and pg. 2); and
generating a failure message if the computer fails the memory test (see at least §1 and pg. 2).
 Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Shane by initiating a memory test of the computer, where the memory test determines if a memory unit of the computer is functioning and generating a failure message if the computer fails the memory test as taught by POST because doing so would ensure the system is working correctly.  Thus allowing the system to more easily determine if there is a problem with the EFB, and therefore making the system safer.
Also see rejection to claim 1
With respect to claim 3
Sham teaches:
where the memory unit of the EFB is a read/write memory unit (see at least Fig 1 and 2; #106 and #212; and ¶0030).
With respect to claim 4
Sham teaches:
transmitting a failure message to the CMC after determining that the EFB fails a test (see at least Fig 5; #510; and ¶0048).  
Sham does not go into detail of the test being performed and therefore does not specifically teach:
initiating a processor test of the EFB with the CMC, where the processor test determines if a processor unit of the EFB is functioning; and
generating a failure message after determining that the EFB fails the processor test.
However POST teaches:
initiating a processor test the computer, where the processor test determines if the processor unit of the computer is functioning (see at least §1 and pg. 2); and
generating a failure message if the computer fails the processor test (see at least §1 and pg. 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Shane by initiating a processor test the computer, where the processor test determines if the processor unit of the computer is functioning properly and generating a failure message if the computer fails the processor test as taught by POST because doing so would ensure the system is working correctly.  Thus allowing the system to more easily determine if there is a problem with the EFB, and therefore making the system safer.
With respect to claim 5
Sham teaches:
where the processor test sends a sample command to test the execution of the processor of the EFB (see at least ¶0061). 
With respect claim 8
Sham teaches:
starting a timeout counter upon each initiation of a test of the EFB with the CMC (see at least ¶0061; Discussing that if a response is not received an error is reported.); and 
generating a failure message that is transmitted to the CMC after the timeout counter exhausts before receipt of results of the test of the EFB at the CMC (see at least ¶0061; Discussing that if a response is not received an error is reported.  The Examiner notes that it would have been obvious to one of ordinary skill in the art that determining a response has not been received would require the use of a timer.  In other words Sham would not wait forever to receive a response.).
With respect to claim 13
Sham teaches:
where the EFB is tested as part of a pre-flight check (see at least ¶0017).
With respect to claim 14
Sham teaches:
where the EFB is tested as part of planned scheduled maintenance of an aircraft associated with the EFB (see at least ¶0017).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sham, POST, and Lai as applied to claim 1 above, and further in view of US 2008/0059087 (Roal et al.). 
With respect to claims 6 and 7 
Sham teaches:
determining if the engines of an aircraft associated with the EFB are currently running (see at least ¶0054);
The combination of Sham, POST, and Lai does not specifically teach:
initiating the power loss/communication bus test of the EFB only after determining that the engines are not running.
However it would have been obvious to one of ordinary skill in the art at the time the invention was filed not to conduct a test would interfere with the functioning of essential aircraft equipment while the aircraft is running, because doing so would cause an unsafe operation.   
Additionally Roal teaches: 
  initiating of the electrical test of the EFB only after determining that the engines are not running (see at least Fig 5; #94; and ¶0037).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Sham, POST, and Lai by canceling the initiation of the electrical test of the system while the engines are running as taught by Roal, because doing so would prevent the test from being run when it is not proper (see at least Fig 5; #94; and ¶0037).  Thus ensuring the safety of the system and that the test is properly performed
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sham, POST, and Lai as applied to claim 1 above, and further in view of US 2006/0200708 (Gentieu et al.).
With respect to claims 9-12
The combination of Sham and POST does not specifically teach:
where the communication bus test determines if adequate communication links exist between the EFB and a line replacement unit (LRU);
where the communication bus test uses a sequence number pattern to test the communication links;
where the sequence number pattern comprises a walking ones/zeros pattern
However it would have been obvious to one of ordinary skill in the art at the time the invention was filed that when testing the EFB you would test its communications with the LRU’s using a walking ones/zeros pattern in order to make sure the system is working properly.
Additionally Gentieu teaches:
where the communication bus test determines if adequate communication links exist between a first device and a second device (see at least Fig 1; #202 and #204; and ¶0037); 
where the communication bus test uses a sequence number pattern to test the communication links (see at least Fig 1 and 3B; #100 and #400; and ¶0081); 
where the sequence number pattern comprises a walking ones/zeros pattern 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Sham, POST, and Lai by having the communication bus test determine if adequate communication links exist between a first device and a second device, use a sequence number pattern to test the communication links, and the sequence number pattern comprises a walking ones/zeros pattern as taught by Gentieu, because doing so would ensure there is proper communication between the connected devices.  Thus ensuring the system is working properly.
 Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0312420 (Sham et al.) in view of US 2006/0200708 (Gentieu et al.) and US 2012/034011 (Lai).
With respect claim 15
Sham teaches: An apparatus for testing the functionality of an electronic flight bag (EFB) (see at least Fig 1-3; #106 and #202; and ¶0017-18 and ¶0061), comprising: 
an EFB that is a component for an associated aircraft (see at least Fig 1-3; #106 and #202; and ¶0017-18 and ¶0061) wherein the EFB is configured to (see objection above):
establishing a communication link between the EFB (see at least Fig 1 and 2; #106 and #202; and ¶0028; Discussing that the “onboard maintenance test client system” #106 could include an “electronic flight bag” #202.) and a central maintenance computer (CMC) (see at least Fig 1, 3, and 4; #108, #114, and Discussing that the client system #106 establishes communication with the “ground-based maintenance test server system” #108 and the “maintenance personnel terminal” #114);
testing the EFB while powering up (see at least ¶0017 and ¶0061; Discussing performing power up checks.), to determine whether at least one application of the EFB fails to restart during a subsequent EFB restart (see at least ¶0017 and ¶0061; Discussing performing power up checks on aircraft equipment.);
determine that the at least one application of the EFB fails to restart (see at least ¶0017 and ¶0061; Discussing performing power up checks on aircraft equipment.);
in accordance with the determination that the at least one application of the EFB fails to restart (see at least Fig 3 and 5; #506-510; and ¶0017 and ¶0047-48), generating a failure message that is transmitted to the CMC (see at least Fig 3 and 5; #506-510; and ¶0017 and ¶0047-48; Discussing transmitting test results to the remote maintenance system.);
a line replacement unit (LRU) that serves as a host of testing data wherein the EFB is further configured to: (see at least Fig 1; #104; and ¶0020 and ¶0047).
upon receiving a second command from the CMC initiating a communication bus test of the EFB (see at least Fig 5 and ¶0061; Discussing sending test messages to the EFB and analyzing the response.); 
wherein the LRUs are tested (see at least ¶0053) and 
generate and transmit a failure message to the CMC after determining that the communication links are inadequate (see at least Fig 3 and 5; #506-510; and ¶0047-48 and ¶0061). 
Sham does not specifically teach:
upon receiving a first command from the CMC, cycle the power of the EFB; and
wherein the communication bus test uses the testing data to determine if adequate communication links exist between the EFB and the LRU
However Gentieu teaches:
a communication bus test determines if adequate communication links exist between a first device and a second device (see at least Fig 1; #202 and #204; and ¶0037);
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sham by having the communication bus test determine if adequate communication links exist between a first device and a second device, as taught by Gentieu, because doing 
The combination of Sham and Gentieu does not specifically teach:
upon receiving a first command from the CMC, cycle the power of the EFB.
However Lai teaches:
upon receiving a first command from the CMC, cycle the power of the computer (see at least Fig 3; #307-311; and ¶0018-021; Discussing a control server sending commands to turn other servers on and off, and report any errors to the control server.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Sham and Gentieu by having the system initiate a power loss presence test that cycles the power of the computer, upon receiving a first command from the CMC, as taught by Lai, because doing so would allow one computer to perform poser test of multiple computers (see at least Lai ¶0004).  Thus making the system easier to use.
With respect to claim 16
Sham teaches:
where the CMC is configured to initiate the power loss presence test and the communication bus test to a network of multiple EFBs (see at least Fig 1; #108; and ¶0021; Discussing that the server is at an airport. The Examiner notes that although the system does not state the use of multiple EFBs when the document is read as a whole one of ordinary skill in the art would understand that system #100 is being used with multiple aircrafts and therefore multiple EFBs. Also see claim 1 with regard to the central computer initiating the power loss presence test.).
With respect to claim 17
Sham teaches:
where the communication link between the EFB and the CMC is an existing communication bus (see at least Fig 1-3 and ¶0032; Discussing communicating over a cable.  The Examiner further notes that whether the bus is an “existing communication bus” or an added communication bus would not alter the structure of the system and therefore any communication bus would read on the limitation.).
With respect to claim 18
Sham teaches:
where the communication link between the EFB and the CMC is a wireless communication link (see at least Fig 1-3 and ¶0031).
With respect to claim 19
Sham teaches:
 where the wireless communication link is a Wi-Fi communication link (see at least Fig 1-3 and ¶0031).
With respect to claim 20
Sham teaches:
where the results of the cycling power of the EFB and the results of the communication bus test are displayed on a graphical user interface (GUI) on the CMC (see at least Fig 1; #108 and #114; ¶0040-41; Discussing a human operator reviewing the fault analysis report.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665